Citation Nr: 1113517	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 21 years of active duty service ending with his retirement in June 1996.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in August 2007, and a substantive appeal was received in September 2007.  The Veteran testified at a personal RO hearing in December 2007. 

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an August 1996 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for hypertension has been received since the August 1996 rating decision. 

3.  Service connection for low back disability was denied by an April 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for low back disability has been received since the April 2002 rating decision. 

5.  Hypertension manifested during active duty service.

6.  Diabetes mellitus, type II, manifested during active duty service.  


CONCLUSIONS OF LAW

1.  The August 1996 rating decision, which denied entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the August 1996 rating decision denying service connection for hypertension; and thus, the claim of service connection for hypertension has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The April 2002 rating decision, which denied entitlement to service connection for low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the April 2002 rating decision denying service connection for low back disability; and thus, the claim of service connection for low back disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
5.  Hypertension was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Diabetes mellitus, type II, was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Applicable law provides that a claim, which is the subject of a prior final decision, may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Hypertension

This issue of entitlement to service connection for hypertension was denied by the RO in an August 1996 rating decision.  The Veteran was informed of the August 1996 rating decision, and he did not file a notice of disagreement to initiate an appeal.  Under the circumstances, the Board finds that the August 1996 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the August 1996 rating decision, additional evidence has become part of the record, including treatment records; March 2007 and July 2008 private opinions from Joseph N. Piper, DO, FACEP; hearing testimony; and a June 2007 VA examination report.  Significantly, in his opinions, Dr. Piper indicated that the Veteran's hypertension began in service.

The Board finds that the additional evidence submitted since the August 1996 rating decision is new and material.  The evidence is not redundant of evidence already in the record at the time of the last final rating decision.  Further, the evidence is material because it relates to the unestablished facts of whether the Veteran's hypertension manifested in service, which is necessary to substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108.
  
Low Back Disability

This issue of service connection for low back disability was denied by the RO in an April 2002 rating decision.  The Veteran was informed of the April 2002 rating decision, and he did not file a notice of disagreement to initiate an appeal.  Under the circumstances, the Board finds that the April 2002 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the April 2002 rating decision, additional evidence has become part of the record, including treatment records; medical articles; March 2007 and July 2008 private opinions from Dr. Piper; hearing testimony; and a July 2007 VA examination report with August 2007 addendum.  Significantly, the VA examination report provides an etiological opinion. Moreover, the medical articles indicate a link between fallen arches and low back pain.  Importantly, the Veteran is currently service-connected for bilateral pes planus.  

The Board finds that the additional evidence submitted since the April 2002 rating decision is new and material.  The evidence is not redundant of evidence already in the record at the time of the last final rating decision.  Further, the evidence is material because it relates to the unestablished facts of whether the Veteran's low back disability manifested in service or is otherwise related to his service-connected disabilities, which is necessary to substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108.

II.  Service Connection Claims

The present appeal involves the issues of entitlement to service connection for hypertension and diabetes mellitus, type II.  As the same evidence is applicable to both issues, the Board has addressed them under the same analysis.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records documented on numerous occasions elevated glucose and blood pressure readings.  Importantly, a May 1995 record showed a blood pressure reading of 142/92 and an August 1995 record showed 148/86.  However, these records are silent with respect to an objective diagnosis of diabetes mellitus type, II, or hypertension.

In July 1996, the Veteran filed a claim seeking service connection for hypertension.  Prior to this claim, he underwent a VA examination in February 1996 where he reported a history of hypertension.  He provided that his blood pressure was high at one time, but despite no weight loss or medication, it had gone back to normal and he was not on medication at that time.  The Veteran's blood pressure reading was 132/76.

Post service VA treatment records showed an elevated glucose reading in April 1998.  A March 1999 treatment record gave an assessment of possible impaired glucose intolerance.  His blood pressure was again 132/76.  Follow up records continued to show elevated readings and indicated that he was actually diagnosed with diabetes mellitus, type II, in 2000.  A November 2004 VA treatment record showed that the Veteran reported being told that his blood pressure was high at his last appointment.  Subsequent treatment records showed a diagnosis of hypertension.  

In support of his claim, the Veteran has submitted March 2007 and July 2008 private opinions from his treating physician, Dr. Piper.  In his March 2007 opinion, he indicated that he reviewed service treatment records provided by the Veteran, which showed elevated blood pressure and high or borderline serum glucose levels.  The examiner stated that based on these documents, he believed the Veteran had a long standing history of hypertension and was prediabetic.  He had abnormal glucose metabolism as noted by the elevated blood sugars found on his laboratory test results.  

The July 2008 opinion stated that the doctor had reviewed the Veteran's records from 1987 to 1995.  He noted that the Veteran had documented elevated blood sugar levels since 1993 and border line prediabetic levels in 1989.  He also observed that abnormal blood pressures were documented in a physical examination in 1987.  He concluded that in his opinion, the Veteran's diabetes and hypertension began as early as 1987.  

The Veteran was also afforded VA examinations in June 2007 for both of these disabilities by the same examiner.  The claims file was reviewed.  With respect to the Veteran's hypertension, the examiner observed that service treatment records did not document a diagnosis of hypertension nor did the readings indicate sustained hypertension, which was defined as persistence of blood pressure over 140/90.  Hypertension and treatment did not take place until December 2004.  He stated that he was asked whether the Veteran's blood pressure readings during service indicated the presence of hypertension during that time period and the answer was no.  He reiterated that there was no indication in the service treatment records of persistent systemic hypertension and his blood pressure readings were basically normal during service. 

With respect to the Veteran's diabetes mellitus, type II, the examiner noted the Veteran's blood sugar readings during service and determined that he did not manifest diabetes mellitus, but rather glucose intolerance.  His blood glucose readings did not meet the established criteria for the diagnosis of diabetes mellitus, type 2, until 2001.  He stated that he was to provide an opinion on whether or not his elevated blood sugars during service represented a diagnosis of diabetes and his response was no.  The examiner concluded that the Veteran did not meet the criteria for diabetes during service and not until five years after discharge.  

In an August 2008 statement, the Veteran asserted that the VA examinations were insufficient because the examiner indicated that he hated reviewing records and had stated that if the Veteran had been in Vietnam, his job would be easier.  He also indicated that the examiner was hurried.  

After reviewing the evidence of record, the Board is faced with a conflicting record as to whether the Veteran's hypertension and diabetes mellitus, type II, are related to service.  Service treatment records clearly document incidents of elevated blood pressure and glucose readings.  However, two medical professionals differ as to the conclusions to be drawn as to whether these readings were an early manifestation of hypertension and diabetes mellitus, type II.  In support of the Veteran's claim are the private medical opinions by Dr. Piper who indicated that based on his review of the Veteran's service treatment records, the Veteran's disabilities started as early as 1987 during service.  However, against the Veteran's claim are the June 2007 VA examination reports with opinions done by a VA medical doctor which found that while the Veteran had elevated readings on occasions, he did not have hypertension or diabetes mellitus in service.  The Board observes that the VA examiner was incorrect by a year as to when the Veteran was actually diagnosed with diabetes mellitus, type II.  He indicated that it was in 2001, but VA treatment records cleared showed that it was earlier in 2000.  Moreover, while the VA examiner indicated that the Veteran did not have hypertension or diabetes mellitus in service, he did not proffer a clear  opinion as to whether his current disabilities were as likely as not (50 percent probability) related to the elevated readings in service.  

The Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  Both examiners had reviewed the Veteran's service treatment records.  Nevertheless, the conclusions reached by the examiners are different.  After balancing these medical opinions, the Board must conclude that there is essentially a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection is warranted for hypertension and diabetes mellitus, type II.  

III.  Veterans Claims Assistance Act of 2000

With respect to the issues of entitlement to service connection for hypertension and diabetes mellitus, type II, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Further, with respect to the issue of entitlement to service connection for low back disability, the matter of compliance with the VCAA and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  


ORDER

Service connection for hypertension and diabetes mellitus, type II, is warranted.  To this extent, the appeal is granted.  

Further, the claim for entitlement to service connection for low back disability has been reopened.  The appeal is also granted to that extent, subject to the directions set forth in the Remand section below.


REMAND

The present appeal also includes the issue of entitlement to service connection for low back disability.  The Veteran was afforded a VA examination in July 2007 where the examiner determined that there was no commonly accepted association between pes planus and lumbar degenerative disc disease.  Thus, he concluded that his back disability was not likely related to his pes planus.  However, in support of his claim, the Veteran submitted internet articles indicating a link between low back pain and fallen arches.  Moreover, importantly, a September 2005 private examination report from Roach Family Chiropractic also observed that years of alter biomechanics due to fall arches should be considered a probable cause for the Veteran's current complaints of low back pain.  Importantly, the VA examiner failed to address this evidence and indicated that there was no commonly accepted association despite evidence to the contrary.  Moreover, the examiner failed to offer an opinion as to whether the Veteran's low back disability was aggravated by his service-connected bilateral feet disabilities.  Service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).   Accordingly, given these deficiencies, the Board finds that the Veteran should be afforded another VA examination.  

The Board notes that when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The VA examiner also indicated that given the lack of treatment in the service treatment records, the Veteran's low back disability was not related to military service.  However, importantly, less than three years after service, an April 1999 VA treatment record showed an assessment of degenerative changes of the lumbosacral spine.  A June 1999 VA x-ray showed early degenerative disc disease, L4-5.  Moreover, the Veteran has attributed his low back disability to the numerous injuries he suffered to his lower extremities in service.  In support of this contention, he has submitted an October 2006 statement from his VA medical doctor documenting the injuries to his lower extremities in his service treatment records.  Given the short time period after service, and the nature of degenerative disease, the Board finds that the new examination should also offer an opinion as to  whether the Veteran's low back disability is directly related to service.  

Moreover, the Veteran has indicated continuous treatment at the VA for his disability.  The Veteran submitted records concerning his low back from 1999 to 2000.  While it appears that most VA treatment records have been associated with the claims file, upon review of the claims file, it does not appear that records were requested from the period from June 1999 to January 2001 and it is unclear whether the Veteran's submissions were complete.  Therefore, in order to ensure that all of the Veteran's VA records have been obtained, the RO should request VA records during this time period.  Further, it appears that the most recent VA records associated with the claims file are from February 2008.  Thus, the RO should also obtain VA records from February 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the Veteran has not received notice informing him of the information and evidence necessary to establish entitlement to service connection under a secondary theory of entitlement pursuant to the VCAA.  The Board recognizes that the RO sent VCAA notices to the Veteran in May and November 2005.  However, these notices only provided information concerning entitlement to service connection as directly related to service.  Thus, in view of the need to return the case for other matters, it seems appropriate to direct additional VCAA notice to ensure full compliance with VCAA notice requirements with respect to the issue on appeal.  See also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the issue on appeal under the theory of entitlement as secondary to his service-connected disabilities.  
 
2.  The RO should take appropriate action to obtain copies of all VA treatment records from June 1999 to January 2001 and from February 2008 to the present. 

3.  The RO should schedule the Veteran for a VA orthopedic examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All disorders of the low back found on examination should be clearly reported.  Any medically indicated tests, such as x-rays, should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

      a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability is related to service, to include the numerous documented injuries to the lower extremities?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability proximately due to, or caused by, the Veteran's service-connected bilateral pes planus with degenerative joint disease?  

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any low back disability has been aggravated by the Veteran's service-connected bilateral pes planus with degenerative joint disease. 

A detailed rational for all opinions expressed should be provided.  The examiner should specifically address the internet articles in the claims folder as well as the September 2005 private treatment record from Roach Family Chiropractic.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After all necessary development has been accomplished, the RO should review the expanded records and adjudicate the service connection claim under a merits analysis.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


